DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. USPG Pub. No.: US 2017/0322014.
Regarding Claim 1, Jeon teaches an absolute position detection device of a rotating body (see figure 1 and 2), the absolute position detection device comprising: 
first row magnets (figure 2, shaded inner bipolar magnet) coupled to a rotating body to rotate together and having n pole pairs (one pole pair), wherein n is a natural number; 
second row magnets (figure 2, unshaded outer multipole magnet) coupled to the rotating body to rotate together and having (n+1) pole pairs (two pole pairs, therefore n+1); 
a first Hall sensor (210) installed adjacent to the first row magnets, configured to detect a change in magnetism according to rotation of the first row magnets, and output a first signal (seen in figure 2, [0052] and [0057]-[0058]); 
a second Hall sensor (220a) installed adjacent to the second row magnets, configured to detect a change in magnetism according to rotation of the second row magnets, and output a second signal (seen in figure 2, [0052] and [0057]-[0058]); and 

Regarding Claim 2, Jeon teaches the absolute position detection device of claim 1, wherein the controller is further configured to detect a primary harmonic using a value of the first signal at every predetermined period of the second signal and measure an absolute position of the rotating body according to a value of the primary harmonic (see figure 7, [0053,] and [0074], in which the solid black lines labeled 0-3 generally depict the harmonics of the first signal (the bipolar magnet signal), including a primary harmonic (1), after each period of the second signal (the signal from the multipolar magnet).  Note that the x-axis denotes time which gives way to the figure demonstrating the frequency, which is ultimately used in determining absolute position).
Regarding Claim 3, Jeon teaches the absolute position detection device of claim 2, wherein the controller is further configured to estimate the primary harmonic using at least two of the values of the first signal at every predetermined period of the second signal to measure the absolute position of the rotating body (see figure 7 in which a value of the first signal is taken at every full period of the second signal, which is more than twice).
Regarding Claim 6, Jeon teaches the absolute position detection device of claim 1, wherein the first row magnets and the second row magnets are arranged adjacent to each other in a direction of a rotation axis of the rotating body (seen in figures 1-2).
Regarding Claim 7, Jeon teaches the absolute position detection device of claim 1, wherein the first row magnets and the second row magnets are arranged in an outer circumferential direction about a rotation axis of the rotating body (seen in figures 1-2).
Regarding Claim 8, Jeon teaches an absolute position detection method of a rotating body using first row magnets and second row magnets coupled to a rotating body and rotating (see figure 1 and 2), the absolute position detection method comprising: 
detecting, by a first Hall sensor (210), a change in magnetism according to rotation of the first row magnets (figure 2, shaded inner bipolar magnet) having n pole pairs and outputting a first signal, wherein n is a natural number, detecting, by a second Hall sensor (220a), a change in magnetism according to rotation of the second row magnets (figure 2, unshaded outer multipole magnet) having (n+1) pole pairs and outputting a second signal; and 
measuring an absolute position of the rotating body by detecting a primary harmonic using a value of the first signal output from the first Hall sensor at every predetermined period of the second signal output from the second Hall sensor (see figure 7, [0053,] and [0074], in which the solid black lines labeled 0-3 generally depict the harmonics of the first signal (the bipolar magnet signal), including a primary harmonic (1), after each period of the second signal (the signal from the multipolar magnet).  Note that the x-axis denotes time which gives way to the figure demonstrating the frequency, which is ultimately used in determining absolute position).
Regarding Claim 9, Jeon teaches the absolute position detection method of claim 8, wherein the absolute position of the rotating body is measured by estimating the primary harmonic using at least two of the values of the first signal at every predetermined period of the second signal (see figure 7 in which a value of the first signal is taken at every full period of the second signal, which is more than twice).
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is allowed.  The following is an examiner’s statement of reasons for allowance: 
RE Claim 10, the prior art of record does not disclose or suggest “measuring an absolute position of the rotating body by detecting a primary harmonic using a value of the first signal output from the first Hall sensor at every predetermined period of the second signal output from the second Hall sensor or by detecting a primary harmonic using a N value of the second signal at every predetermined period of the third signal output from the third Hall sensor,” in combination with the other claim limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852